Citation Nr: 0828625	
Decision Date: 08/22/08    Archive Date: 09/02/08	

DOCKET NO.  07-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1971 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The issue of an increased evaluation 
for bilateral hearing loss is ready for appellate review.  
The veteran's disagreement with the assigned 10 percent 
evaluation for tinnitus must be remanded for an issuance of a 
Statement of the Case via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran has Level II hearing for each ear and this 
warrants a noncompensable evaluation in accordance with the 
governing rating schedule for hearing loss disability 
provided at 38 C.F.R. § 4.85 (2007).



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.85, Tables VI, VII (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in August 2005, 
prior to the issuance of the rating decision now on appeal 
from May 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  Of course this notice addressed the veteran's 
then-pending claims for service connection, and of course 
both claims were actually granted in the May 2006 rating 
decision now on appeal.  

In June 2006, the veteran disagreed with the assigned 
evaluations for both bilateral hearing loss and tinnitus.  He 
was, however, subsequently provided additional VCAA notice in 
September 2006 with respect to a request for increased 
evaluations and effective dates.  Additionally, the veteran 
was provided all of the applicable criteria for evaluation of 
hearing loss disability for VA compensation purposes in the 
subsequently issued December 2006 Statement of the Case.  The 
governing laws, regulations and tables were provided him as 
was a discussion explaining how compensable evaluations are 
assigned for service-connected hearing loss disability.  This 
satisfies any specificity requirement included in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Unlike many aspects of the Schedule for Rating Disabilities, 
the criteria for compensable evaluations for hearing loss 
disability is strictly governed by the application of 
scientific audiometric testing as applied to the regulatory 
charts.  In this regard, the only evidence which would be 
relevant to an increased evaluation, would be audiometric 
testing with values sufficiently high enough for the relevant 
pure tone decibel thresholds for speech and/or speech 
discrimination scores warranting the assignment of a 
compensable evaluation.  This was certainly made clear to the 
veteran in the Statement of the Case and constitutes adequate 
and timely notice of the rating criteria.  The veteran was 
provided a VA audiometric examination with a review of the 
claims folder and a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected for review and the veteran does not argue nor 
does the evidence on file reveal that there remains any 
additional relevant evidence which has not been collected for 
review.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination tests 
together with the results of pure tone audiometric testing.  
38 C.F.R. Part 4, Section 4.85.  Table VI is used to 
determine a Roman numeral designation for hearing impairment 
based on a combination of the percentage of speech 
discrimination and the pure tone threshold average (which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four).  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Evaluations 
range from no percent to 100 percent and are based on organic 
impairment of hearing acuity within the conversational voice 
ranges.  Id.

Analysis:  The veteran was provided a VA audiometric 
examination in December 2005.  The records then on file were 
available and reviewed by the VA audiologist.  The pure tone 
decibel threshold average of 1000 through 4000 Hertz was 36 
for the right ear and 48 for the left ear.  Speech 
discrimination scoring was 88 percent for the right ear and 
84 for the left ear.  Using table VI the veteran is shown to 
have had level II hearing for both ears.  Using table VII, 
Level II hearing for each ear must be assigned a 
noncompensable evaluation.  That is the evaluation assigned 
by the RO and made effective to the date of the veteran's 
initial claim for service connection for hearing loss in 
August 2005.  No higher evaluation may be assigned and is 
warranted until and unless, the veteran undergoes audiometric 
testing which shows a decrease in hearing acuity for the 
relevant pure tone decibel thresholds for speech at 1000 
through 4000 Hertz and/or a degradation in speech 
discrimination scores.  The veteran should understand that 
all of VA, including the RO and the Board itself, are bound 
in it's decisions by the regulations of the Department, 
instructions of the Secretary, and precedent opinions of the 
chief legal office of the Department.  38 U.S.C.A. § 7104(c).

The only basis for an evaluation in excess of that assigned 
according to the governing regulation providing for 
compensable evaluations for hearing loss is extraschedular 
evaluation in accordance with 38 C.F.R. § 3.321(b).  To 
accord justice, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability at issue.  The governing norm in 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 
(Emphasis added).  The case in this appeal is not in any way 
exceptional or unusual.  Although the evidence on file 
reveals that the veteran was somewhat limited or restricted 
in the final years of his employment due to hearing loss 
disability, he remained fully employed, and effectively 
retired from Government employment in 2004.  There is no 
evidence that any additional employment of the veteran is in 
any way limited by hearing loss disability, and there is 
certainly no evidence that hearing loss results in frequent 
periods of hospitalization or any other particularly unusual 
circumstances.  An extraschedular evaluation is not warranted 
nor is referral for consideration of such evaluation 
warranted.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

In August 2005, the veteran filed a claim for service 
connection for both hearing loss and tinnitus.  In May 2006, 
the RO issued a rating decision granting service connection 
for each disability, including the assignment of a 10 percent 
compensable evaluation for tinnitus effective from the date 
of claim in August 2005.  

In June 2006, the veteran filed a notice of disagreement 
which not only disagreed with the noncompensable evaluation 
for service-connected bilateral hearing loss, but which also 
disagreed with the 10 percent evaluation assigned for 
tinnitus.  Although 10 percent is the only compensable 
evaluation authorized for tinnitus (absent some 
extraschedular increase), the RO was nonetheless duty bound 
to issue a Statement of the Case in accordance with 
procedural due process in direct response to the veteran's 
June 2006 notice of disagreement.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the US Court of 
Appeals for Veterans Claims (Court) held that in a case such 
as this, where a veteran has filed a valid notice of 
disagreement, the Board must assume jurisdiction of the issue 
solely for the purpose of remand for the RO to issue the 
procedurally required Statement of the Case.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the evidence on file 
and issue the veteran a Statement of the 
Case on the issue of entitlement to an 
evaluation in excess of 10 percent for 
tinnitus.  He must be advised of the 
necessity of filing a timely substantive 
appeal, should he wish to appeal this 
issue to the Board.  If he does so, the 
case should be returned to the Board for 
further appellate review after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


